DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the, Request for Continued Examination, Amendments and Remarks filed on the 23rd day of November, 2020. Currently claim 1 is pending. Claim 2-3 are cancelled. No claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23rd day of November, 2020, has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 contains amended claim language directed to “processing said naturally occurring tangible asset to a processor and process said naturally occurring tangible asset to a processed asset wherein said process is comprised of milling, crushing, and filtering processes wherein said process asset is a Human fertilizer”. Examiner notes that Applicant relies on the processing of the substance step in both the rejection of the claims under 101 and 103 yet nothing in the specification clearly shows the inventor had possession of the claimed “processing” step of “milling, crushing and filtering”. How does the computer implement method accomplish the processing step? What structure accomplishes this function? What in the specification amounts to the processing of the tangible asset using the computer? Nothing in the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains amended claim language directed to “processing said naturally occurring tangible asset to a processor and process said naturally occurring tangible asset to a processed asset wherein said process is comprised of milling, crushing, and filtering processes wherein said process asset is a Human fertilizer”. These limitations create an indefiniteness issues in the claim. Examiner notes that Applicant relies on the processing of the substance step in both the rejection of the claims under 101 and 103 yet nothing in the specification clearly shows what is required of the computer to be able to implement the “processing” step of “milling, crushing and filtering”. How does the computer implement method accomplish the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical 
In the instant case, claim 1 is directed to a method. Thus, each of the claim falls within one of the four statutory categories. However, the claim also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claim is “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically business interactions and fundamental economic practices (see at least 84 Fed. Reg. (4) at 52.
Examiner notes that the claim is directed to a computer method for managing carbon credits and the transfer of carbon reduction producing assets that are established by one party and then transacted to other parties in order to mitigate their carbon emissions. This is essentially mitigating risk through the transfer of carbon credits from entities that have a surplus of credits to those industrial parties that are creating more than the allotted emission amount per year. The courts have determined that cases related to fundamental economic practices such as concepts relating to mitigating risks and hedging recite an abstract idea (see MPEP 2106.04(a)(2) citing to Alice and Bilski). An example of a case identifying a concept relating to mitigating risk as abstract is Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014). The patentee in Alice Corp. claimed a computerized scheme for mitigating "settlement risk", i.e., the risk that only one party to an agreed-upon financial exchange will satisfy its obligation. 134 S. Ct. at 2351-52, 110 USPQ2d at 1978-79. A computer system is used as a third-party intermediary between the parties to the exchange. The intermediary creates "shadow" credit and debit records (i.e., account ledgers) that mirror the balances in the parties’ real-world accounts at "exchange Bilski. 134 S. Ct. at 2355-56, 110 USPQ2d at 1982. Other examples of this type of concept include: i. hedging, Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010); and ii. financial instruments that are designed to protect against the risk of investing in financial instruments, In re Chorna, 656 Fed. App'x 1016, 1021 (Fed. Cir. 2016) (non-precedential). The instant application is similar to these cases because it recites the economic practice of collecting carbon credits, which is done through accounting practices and as a way to obtain wealth.  Therefore, the claim are directed to a fundamental economic practice and falls within the certain methods of organizing human activity grouping “b” as defined in the 2019 PEG.
Examiner further notes that the courts have determined that concepts relating to agreements between people or performance of financial transactions are directed to fundamental economic practices and therefore directed to an abstract idea. Citing Alice, Bilski, Ultramercial, and several other decisions, the Federal Circuit determined that these claims were directed to the concept of "offer-based price optimization, which was similar to other ‘fundamental economic concepts’ found to be abstract ideas by the Supreme Court and this court." 788 F.3d at 1363, 
Alternatively, Examiner notes that the court have used the phrase "methods of organizing human activity" to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. The term "certain" qualifies this category description as a reminder that (1) not all methods of organizing human activity are abstract ideas, and (2) this category description does not cover human operation of machines. An example of a case identifying a concept relating to managing relationships or transactions between people, or satisfying or avoiding a legal obligation as abstract is buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014) and Alice Corp. Pty. Ltd. V. CLS Bank Int’l. The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a 
Accordingly, the Examiner submits claim 1 recites an abstract idea based on the language identified in claim 1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of mitigating risk and transacting carbon reduction credits on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” recited at a 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system. Applicant is merely appending computer structure elements. Therefore, the claim has failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
Regarding step 2B, there are no additional elements recited in the claim except for a computer system that amounts to various modules that are described in the specification as generic computer structure (see Specification 16) and the system can be implemented on computer usable or computer readable stored on a computer which can store, communicate, transmit, execute programs and transfer programs (see Specification Page 5). Therefore, the claim does not amount to significantly more than the abstract idea.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20040039684 to Sandor in view of NPL About the Nursery by West Virginia Division of Forestry (hereinafter Forestry) in view of U.S. Patent Application Publication No. 20090043687 to van Soestbergen et al. (hereinafter van Soestbergen) in view of U.S. Patent Application No. 20040209320 to Newcomb et al. (hereinafter Newcomb).
Referring to claim 1 (substantially similar in scope and language), the combination of Sandor and Forestry teaches a computer-implemented method for facilitating the management of carbon reduction derived from using a naturally-occurring substance on a particular region of land, implemented through use of a computer, comprising:
Examiner notes that Sandor is cited to address the following:
implemented through the use of a computer;
identifying a naturally occurring tangible asset wherein said naturally occurring tangible asset is Humate; 
identifying a possible source of said naturally occurring tangible asset;
analyzing a sample from said possible source of a naturally occurring tangible asset; 
determining one or more attributes of said sample matches to confirm if said source is a proper source of naturally occurring tangible asset;
Sandor discloses the system being implemented through the use of a computer system (see at least Sandor: ¶ 22, 49 and 151). Sandor discloses a method and system for facilitating the management of carbon reduction where the system requires users to register with the system which amounts to identifying the emission source related to the user for quantifying and reporting purposes (see at least Sandor: ¶ 79, 108, 110, 122, 128, 168 and 238-239). Sandor further discloses the system allows users to monitor, report and audit emissions from their various assets in order to quantify information related to the tangible asset and the related emissions in order to confirm and make adjustments to awarded carbon financial instruments (see at least Sandor: ¶ 71-72, and 79). Sandor further discloses that each member is subject to the enrollment and verification process upon first use of the system (see at least Sandor: ¶ 88-91, 113, and 121-123). 
Examiner notes that the claim language directed to the natural occurring tangible asset as being Humate is further addressed below. 
Sandor is further cited to teach:
applying said final processed marketable asset lot, to a farm land pursuant to a predetermined protocol;
documenting said application of said final processed marketable asset lot to said farm land pursuant to said whereby forming a marketable tangible asset document
predetermined protocol to said final processed marketable asset lot document;
calculating carbon credit based on information from said marketable tangible asset document and thereby generating a carbon credit document wherein said carbon credit document is comprised of information from said marketable tangible asset document;
selling said carbon credit document to a broker wherein said broker thereby sell said carbon credit document to an industrial party; wherein said industrial party utilizes said carbon credit document to offset one or more carbon reduction requirements.
Examiner notes that Sandor further discloses it is known for various users to register with the trading system in order to designate that they are creating carbon credits such as farmers or foresters (see at least Sandor: ¶ 108, 110, 122, 128, 168 and 238-239). Sandor additionally teaches calculating, documenting and generating carbon credits based off the calculation using a calculator function (see at least Sandor: ¶ 107, 134, 147, 156, 158, 194, 211, 220-222, 224-226, 229, 231, 234 and 236). Sandor further teaches it is known to generate carbon credit documents related to each valid project (asset) of the various users of the system which include farmers, aggregators, industrial parties and foresters (see at least Sandor: ¶ 108-109 (various parties); for carbon credit document see Sandor: ¶ 58, 62, 64-65, 73, 75-78, 80, 86, 90, 98, 108-110, 113, 116, 130, 132, 155, 171, 177, 191, 194, 196, 204, 211-213, 219-220, 222 and 232-235). Sandor additionally teaches selling and trading via a computerized platform (see at least Sandor: ¶ 6-16, 
Sandor specifically discloses a method and system for the management and monetization of naturally occurring substances such as forestry, gas, soil, etc., in order to generate rights (see at least Sandor: ¶ 35, 76, 79, 87, 113, 116, 118, 120, and 121-126). Sandor further discloses a method and system for monetizing carbon sequestration rights (see at least Sandor: ¶ 79, 87, 90-92, 114-115, and 123-125). 
Sandor does not explicitly state that the naturally occurring substance is a Humate (further addressed below).
Examiner notes that although Sandor discloses monetizing a naturally-occurring substance on a region of land, it fails to explicitly state the following claim limitations, yet the combination of Sandor and Forestry is cited to teach:
**Examiner notes that the language directed to documenting steps and document said division to said tangible asset document are further addressed below.
recovering said naturally occurring tangible asset; 
defining said naturally occurring tangible asset;
documenting attributes of said naturally occurring tangible asset to produce a tangible asset document; and
selling said naturally occurring tangible asset to a processor and, transfer said naturally occurring tangible asset to said processor;
recording said transfer of said naturally occurring tangible asset to said processor to said tangible asset document;
processing said naturally occurring tangible asset to a processor and process said naturally occurring tangible asset to a processed asset wherein said processing is comprised of milling, crushing, and filtering process wherein said processed asset is a Humate fertilizer;
document said transfer of said tangible asset to said processor and said processing of said naturally occurring tangible asset to a processed asset to said tangible asset document;
dividing said processed asset into one or more processed asset lot and, sell said one or more processed asset lot to a distributor;
document said division of said processed asset into one or more processed asset lot and said sale of said one or more processed asset lot to a distributor to said tangible asset document;
dividing said one or more processed asset lot into a plurality of sub processed asset lot and document said division to said tangible asset document wherein a final processed marketable asset lot is formed comprising a sub processed asset lot and a tangible asset document wherein a final processed marketable asset lot is formed comprising a sub processed asset lot and a tangible asset document;
shipping said final processed marketable asset lot, lot, to a storage for storing;
documenting said shipping of said final processed marketable asset lot to a storage for storing to said tangible asset document;
selling said final processed marketable asset lot to a farmer and transfer said final processed marketable asset lot to said farmer;
documenting said sale said final processed marketable asset lot to said farmer and said transfer of said final processed marketable asset lot to said farmer to said tangible asset document;
Sandor additionally teaches calculating, documenting and generating carbon credits based off the calculation using a calculator function (see at least Sandor: ¶ 107, 134, 147, 156, 158, 194, 211, 220-222, 224-226, 229, 231, 234 and 236). Sandor further teaches it is known to generate carbon credit documents related to each valid project (asset) of the various users of the system which include farmers, aggregators, industrial parties and foresters (see at least Sandor: ¶ 108-109 (various parties); for carbon credit document see Sandor: ¶ 58, 62, 64-65, 73, 75-78, 80, 86, 90, 98, 108-110, 113, 116, 130, 132, 155, 171, 177, 191, 194, 196, 204, 211-213, 219-220, 222 and 232-235). Sandor additionally teaches selling and trading via a computerized platform (see at least Sandor: ¶ 6-16, 19-21, 25-26, 30-31, 53-57, 60-61, 64-66, 70-80, 92-93, 101-102, 109, 168 and 175-191). Sandor additionally discusses that various “projects” which amount to activities taken by the users that foster emission reduction and create carbon credits can be tracked by the system and information regarding the projects is analyzed in order to generate the carbon credits which can then be transferred through the system. 
Examiner notes that the claim language directed to the natural occurring tangible asset as being Humate is further addressed below. 
Examiner notes that Forestry, which talks about the transfer of seedlings, teaches it is known to recover and define tangible assets (harvesting seedlings for sale in various unit amounts (sublots)), to document information related to a specific asset (seedlings and their type), sell the seedlings (assets) to various parties such as farmers, storing the seedlings (assets) at the nursery, and to ship the various seedlings to the various parties as well as documenting 
Examiner notes that while the example in Forestry is related to seedlings, the method steps are the same as the claimed invention n that the Forestry reference is processing a naturally occurring substance such as tree seedlings in various unit amounts (lots). The seedlings when uprooted for transportation go from the naturally occurring substance to the processed asset which is then formed into lots that can be sold to farmers for the purposes of offset the carbon emissions of their farms. Examiner notes that the claimed limitation directed to the processing and “milling, crushing and filtering” a Humate into a Humate fertilizer is not taught in the Forestry reference (further addressed below). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of transferring carbon reduction creating assets to various parties and documenting the transaction (as disclosed by Forestry) to the known method and system for managing naturally occurring substances on a particular region of land (as disclosed by Sandor) to assist in reforestation and help with erosion control of their once farm lands.  One of ordinary skill in the art would have been motivated to apply the known technique of transferring carbon reduction creating assets to various parties and documenting the transaction because it would assist in reforestation and help with erosion control of their once farm lands (see Forestry: Pages 1 and 3).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of transferring carbon reduction creating assets to various See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of transferring carbon reduction creating assets to various parties and documenting the transaction to the known method and system for managing naturally occurring substances on a particular region of land to assist in reforestation and help with erosion control of their once farm lands).  See also MPEP § 2143(I)(D).
The combination of Sandor and Forestry, while teaching documenting transfers of emission credits using order forms, fails to state:
documenting the division of converted assets 
However, van Soestbergen teaches it is known for a carbon credit transfer system to provide the functionality of users documenting the transfers of assets in a document (see at least van Soestbergen: 233 and 236). van Soestbergen teaches it is known that documentation is a requirement in the industry in order to verifying ownership and validate information of carbon credits before they can be valued and transferred (see at least van Soestbergen: ¶ 6). van Soestbergen further teaches documenting and tracking transfers, locations, credits, users and emissions using identification tags (see at least van Soestbergen: ¶ 133 and 235). van 
Sandor additionally teaches calculating, documenting and generating carbon credits based off the calculation using a calculator function (see at least Sandor: ¶ 107, 134, 147, 156, 158, 194, 211, 220-222, 224-226, 229, 231, 234 and 236). Sandor further teaches it is known to generate carbon credit documents related to each valid project (asset) of the various users of the system which include farmers, aggregators, industrial parties and foresters (see at least Sandor: ¶ 108-109 (various parties); for carbon credit document see Sandor: ¶ 58, 62, 64-65, 73, 75-78, 80, 86, 90, 98, 108-110, 113, 116, 130, 132, 155, 171, 177, 191, 194, 196, 204, 211-213, 219-220, 222 and 232-235).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of documenting the various activity, transactions and transfers related to registered emission credits transferred through the system (as disclosed by van Soestbergen) to the known method and system for managing naturally occurring substances on a particular region of land (as disclosed by the combination of Sandor and Forestry) to provide a global communication system for effecting the trading of emission reduction credits. One of ordinary skill in the art would have been motivated to apply the known technique of documenting the various activity, transactions and transfers related to registered emission credits transferred through the system because it would provide a global communication system for effecting the trading of emission reduction credits (see at least van Soestbergen: ¶ 6). 
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of documenting the various activity, transactions and transfers related to registered emission credits transferred through the system to the known method and system for managing naturally occurring substances on a particular region of land to provide a global communication system for effecting the trading of emission reduction credits). See also MPEP § 2143(I)(D).
Examiner notes that the combination of Sandor, Forestry and van Soestbergen does not explicitly state that the natural occurring substance and subsequent processed substance is a Humate processed into a Human fertilizer. 
Sandor specifically discloses a method and system for the management and monetization of naturally occurring substances such as forestry, gas, soil, etc., in order to generate rights (see at least Sandor: ¶ 35, 76, 79, 87, 113, 116, 118, 120, and 121-126). Sandor further discloses a 
Sandor additionally discusses that various “projects” which amount to activities taken by the users that foster emission reduction and create carbon credits can be tracked by the system and information regarding the projects is analyzed in order to generate the carbon credits which can then be transferred through the system. Examiner notes that Sandor discusses that a selling or buying member can be a forester or farmer which is similar to the subject matter discussed in Forestry. 
Examiner notes that while the example in Forestry is related to seedlings, the method steps are the same as the claimed invention in that the Forestry reference is processing a naturally occurring substance such as tree seedlings in various unit amounts (lots). The seedlings when uprooted for transportation go from the naturally occurring substance to the processed asset which is then formed into lots that can be sold to farmers for the purposes of offset the carbon emissions of their farms. Examiner notes that the claimed limitation directed to the processing and “milling, crushing and filtering” a Humate into a Humate fertilizer is not taught in the Forestry reference (further addressed below). 
Examiner notes that Newcomb, which talks about a method of producing humate composition such as fertilizers using various humates such as wood, wood fibers, wood chips, saw dust, wood flakes, twigs, and other humate, the humates are processed to mechanical treatments such as shredding, chopping, grating, grinding, or other processes to break down and process into processed Humates from raw materials (see at least Newcomb: ¶ 6-10 and 17-20). 
Examiner notes that Newcomb further discusses the humates are processed into fertilizers via the processing reaction, the resulting liquid is converted to a plethora of concentrated humate 
Newcomb further discusses that the processed liquid can be useful for removal of organic contaminants, and polycyclic aromatic hydrocarbons but can be produced for many other functions using the system and method.
Examiner notes that the Newcomb reference teaches it is known that natural humates, which includes trees and plants, to be processed into humate fertilizers or any other concentrated humate liquid for purposes of removing polycyclic aromatic hydrocarbons or reducing the carbon emissions. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of processing humates into fertilizers via a processing reaction (as disclosed by Newcomb) into the method and system for facilitating the management of carbon reduction derived from using a naturally-occurring substance such as trees and plants on a particular region of land, processing and monetizing the processed naturally occurring substance (as disclosed by the combination of Sandor, Forestry and van Soestbergen). One of ordinary skill in the art would have been motivated to incorporate the feature of processing humates into fertilizers via a processing reaction because it would be useful for removal of polycyclic aromatic hydrocarbons (see Newcomb ¶ 20).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of processing humates into fertilizers via a processing reaction (as disclosed by Newcomb) into the method and system for facilitating the management of carbon reduction derived from using a naturally-occurring substance such as trees and plants on a particular region of land, processing and monetizing the processed naturally occurring substance See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of processing humates into fertilizers via a processing reaction into the method and system for facilitating the management of carbon reduction derived from using a naturally-occurring substance such as trees and plants on a particular region of land, processing and monetizing the processed naturally occurring substance). See also MPEP § 2143(I)(A).
Therefore, the combination of Sandor, Forestry, van Soestbergen, and Newcomb teaches the claimed invention in claim 1 for the above reasons and rationales. 
Response to Arguments
112 Rejections
Applicant’s arguments filed on the 23rd day of November, 2020, with regards to the rejection of claim 1 under § 112 (a) and § 112 (b) have been considered but are unpersuasive because none are presented. The rejections remain.
101 Rejection
Applicant’s arguments, see pages 5-8 of the Remarks, filed on the 23rd day of November, 2020, with regards to the rejection of claim 1 under § 101 have been considered but are unpersuasive. 
a) Whether the amended claim is not an abstract idea under Alice Step 1
Examiner notes that Applicant submits that the claim involve processing naturally occurring humate into a processed human fertilizer with carbon credit attached to said human fertilizer, as well as computer technology to transform raw human to carbon credit ready human fertilizer. Initially, Examiner refers to the rejection of the claim under 35 USC 112 (a) and (b). 
Furthermore, Examiner respectfully disagrees that the claimed invention warrants rending the claim patentable subject matter in view of the 2019 PEG and the applied 112 (a) and 112 (b) rejections. Applicant relies on the claim limitations related to “processing” of the naturally occurring substance into a fertilizer using the computer amounts to a practical application. Examiner notes that the specification is not clear as to how the computer itself is processing the substances and what amounts to the additional elements that provide this function. The claim stands rejected in view of the rejection of the claim under 35 USC 112 and the 2019 PEG.
b) Whether the amended claim is eligible under Step 2 of Alice
Applicant relies on the claim limitations related to “processing” of the naturally occurring substance into a fertilizer using the computer amounts to a practical application. Examiner notes that the specification is not clear as to how the computer itself is processing the substances and what amounts to the additional elements that provide this function. The claim stand rejected in view of the rejection of the claim under 35 USC 112 and the 2019 PEG. Furthermore, Applicant is not applying the proper guidance and test as defined in the 2019 PEG. The updated rejection is directed to the guidance that was implemented and provided prior to the submission of a formal response The claim stands rejected in view of the rejection of the claim under 35 USC 112 and the 2019 PEG.
103 Rejections
rd day of November, 2020, with regards to the rejection of claims 1 under 35 U.S.C. § 103 have been considered and found to be unpersuasive. The claim stands rejected under §103. 
Applicant attacks the Newcomb reference individually and asserts that the reference is not in the same field of endeavor as the claimed invention. Examiner respectfully disagrees. Examiner notes that that Newcomb reference, like Forestry, Sandor, and Van Soestbergen, talk about methods and systems for processing naturally occurring substances. Combining the well-known methods and techniques found in each reference does not take any stretch or imagination considering the references all fall within that same category. Examiner is not convinced that the Newcomb reference is not related art and not combinable. 
Examiner notes that the arguments submitted are directed to the amended claim language that has been addressed below. Furthermore, Applicant merely restates the claim language and a statement that Forestry does not teach the documenting step of the invention. While Examiner notes that Forestry discloses documenting the transaction which discloses documenting the chain of title for specific assets. However, for compact prosecution purposes, van Soestbergen is brought in to teach that the documentation of emission credits and assets and their subsequent division was known at the time of filing. Examiner further notes that Forestry discusses documenting and analyzing information related to the transfer of assets such as assets that lead to carbon reduction. The combination with Sandor, Forestry and van Soestbergen discusses documenting information using a computer system when managing carbon credits and the verification of information related to the assets. 
Examiner notes that Forestry, which talks about the transfer of seedlings, teaches it is known to recover and define tangible assets (harvesting seedlings for sale in various unit 
Examiner notes that while the example in Forestry is related to seedlings, the method steps are the same as the claimed invention n that the Forestry reference is processing a naturally occurring substance such as tree seedlings in various unit amounts (lots). The seedlings when uprooted for transportation go from the naturally occurring substance to the processed asset which is then formed into lots that can be sold to farmers for the purposes of offset the carbon emissions of their farms. 
Sandor additionally teaches calculating, documenting and generating carbon credits based off the calculation using a calculator function (see at least Sandor: ¶ 107, 134, 147, 156, 158, 194, 211, 220-222, 224-226, 229, 231, 234 and 236). Sandor further teaches it is known to generate carbon credit documents related to each valid project (asset) of the various users of the system which include farmers, aggregators, industrial parties and foresters (see at least Sandor: ¶ 108-109 (various parties); for carbon credit document see Sandor: ¶ 58, 62, 64-65, 73, 75-78, 80, 86, 90, 98, 108-110, 113, 116, 130, 132, 155, 171, 177, 191, 194, 196, 204, 211-213, 219-220, 222 and 232-235). Sandor additionally teaches selling and trading via a computerized platform (see at least Sandor: ¶ 6-16, 19-21, 25-26, 30-31, 53-57, 60-61, 64-66, 70-80, 92-93, 101-102, 109, 168 and 175-191). Sandor additionally discusses that various “projects” which amount to 
van Soestbergen teaches it is known for a carbon credit transfer system to provide the functionality of users documenting the transfers of assets in a document (see at least van Soestbergen: 233 and 236). van Soestbergen teaches it is known that documentation is a requirement in the industry in order to verifying ownership and validate information of carbon credits before they can be valued and transferred (see at least van Soestbergen: ¶ 6). van Soestbergen further teaches documenting and tracking transfers, locations, credits, users and emissions using identification tags (see at least van Soestbergen: ¶ 133 and 235). van Soestbergen teaches it is known for a carbon reduction management system to identify and store information for various assets being tracked and processed such as information related to the location, owner, record and certifier of the credit reduction asset (see at least van Soestbergen: Abstract, and ¶ 116, 102, 105, 111-113, 129 and 159).
Sandor additionally teaches calculating, documenting and generating carbon credits based off the calculation using a calculator function (see at least Sandor: ¶ 107, 134, 147, 156, 158, 194, 211, 220-222, 224-226, 229, 231, 234 and 236). Sandor further teaches it is known to generate carbon credit documents related to each valid project (asset) of the various users of the system which include farmers, aggregators, industrial parties and foresters (see at least Sandor: ¶ 108-109 (various parties); for carbon credit document see Sandor: ¶ 58, 62, 64-65, 73, 75-78, 80, 86, 90, 98, 108-110, 113, 116, 130, 132, 155, 171, 177, 191, 194, 196, 204, 211-213, 219-220, 222 and 232-235).

Examiner notes that Newcomb, which talks about a method of producing humate composition such as fertilizers using various humates such as wood, wood fibers, wood chips, saw dust, wood flakes, twigs, and other humate, the humates are processed to mechanical treatments such as shredding, chopping, grating, grinding, or other processes to break down and process into processed Humates from raw materials (see at least Newcomb: ¶ 6-10 and 17-20). 
Examiner notes that Newcomb further discusses the humates are processed into fertilizers via the processing reaction, the resulting liquid is converted to a plethora of concentrated humate liquid or fertilizer to assist in the horticultural and hydroponic fields (see at least Newcomb: ¶ 20). 
Newcomb further discusses that the processed liquid can be useful for removal of organic contaminants, and polycyclic aromatic hydrocarbons but can be produced for many other functions using the system and method.
Examiner notes that the Newcomb reference teaches it is known that natural humates, which includes trees and plants, to be processed into humate fertilizers or any other concentrated 
Therefore, the combination teaches the claimed invention and the claim stands rejected. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689